DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 1 does not comply with 1.84 Standards for drawings since there are three figures depicted (should be Figures 1A-1C).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Under the Brief Description of the Drawings, Figure 1 should be replaced with Figures 1A-1C and described accordingly since there are three elements.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, “can be” renders the claim indefinite since one cannot determine whether the limitation is optional or required.
Claim 5 line 2, “the end” lacks clear antecedent basis.
Claim 8 line 1, “the internal wall” lacks clear antecedent basis.  Furthermore, it is unclear how the “internal wall” relates to the top wall and blade.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,5-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rossini (US 4073256).
Rossini discloses a land anchor comprising
a bucket (see Fig. 1) including: a top wall (15) having a slot (19); and an extending blade (21) for penetrating the ground: and a pull bar (17) including a free end for passing through the slot in the bucket: and a connecting end for linking the pull bar to the bucket (see Fig. 1), wherein the free end includes a hole (47), and wherein the connecting end is adapted to engage the bucket during use and prevent the pull bar from passing completely through the slot.
Re claim 2, the bucket further including two side walls (27,29) for preventing soil from passing through the bucket.
Re claim 5, a carabiner can be connected to the hole.
Re claim 6, the connecting end of the pull bar includes a pair of lateral wings (55) for aiding in preventing the pull bar from passing completely through the slot.

Claim(s) 1,2,5-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bearse (US 1376854).
Bearse discloses a land anchor comprising
a bucket (see Figs. 1-3) including: a top wall (3) having a slot (4); and an extending blade (2) for penetrating the ground: and a pull bar (1) including a free end for passing through the slot in the bucket: and a connecting end for linking the pull bar to the bucket (see Figs. 1-2), wherein the free end includes a hole (see Fig. 1), and wherein the connecting end is adapted to engage the bucket during use and prevent the pull bar from passing completely through the slot.
Re claim 2, the bucket further including two side walls (see Figs. 1-3) for preventing soil from passing through the bucket.
Re claim 5, a carabiner can be connected to the hole.
Re claim 6, the connecting end of the pull bar includes a pair of lateral wings (6) for aiding in preventing the pull bar from passing completely through the slot.
Claim(s) 1,2,5-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sahlberg (US 4704982).
Sahlberg discloses a land anchor comprising
a bucket (see Figs. 1-6) including: a top wall (28;58,59) having a slot (see Figs. 1-6); and an extending blade (see Figs. 1-6) for penetrating the ground: and a pull bar (15;45) including a free end for passing through the slot in the bucket: and a connecting end for linking the pull bar to the bucket (see Figs. 1-6), wherein the free end includes a hole (see Figs. 1-6), and wherein the connecting end is adapted to engage the bucket during use and prevent the pull bar from passing completely through the slot.
Re claim 2, the bucket further including two side walls (see Figs. 1-6) for preventing soil from passing through the bucket.
Re claim 5, a carabiner (16;46) can be connected to the hole.
Re claim 6, the connecting end of the pull bar includes a pair of lateral wings (30;60) for aiding in preventing the pull bar from passing completely through the slot.
Claim(s) 1,2,5-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Woodgate (US 4644894).
Woodgate discloses a land anchor comprising
a bucket (12, see Fig. 1) including: a top wall (25,26) having a slot (see Fig. 1); and an extending blade (13,14) for penetrating the ground: and a pull bar (11) including a free end for passing through the slot in the bucket: and a connecting end for linking the pull bar to the bucket (see Fig. 1), wherein the free end includes a hole (29), and wherein the connecting end is adapted to engage the bucket during use and prevent the pull bar from passing completely through the slot.
Re claim 2, the bucket further including two side walls (16,17) for preventing soil from passing through the bucket.
Re claim 5, a carabiner (col. 4 line 50+) can be connected to the hole.
Re claim 6, the connecting end of the pull bar includes a pair of lateral wings (15,34) for aiding in preventing the pull bar from passing completely through the slot.

Claim(s) 1,2,5-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Johnston or Jackson (US 1051334, 1459768).
Johnston and Jackson both disclose a land anchor comprising
a bucket (see Figs. 1-2; 1-3) including: a top wall (where the pull bar enters the bucket) having a slot (see Figs. 1-2; 1-3); and an extending blade (see Figs. 1-2; 1-3) for penetrating the ground: and a pull bar (5; 1) including a free end for passing through the slot in the bucket: and a connecting end for linking the pull bar to the bucket (see Figs. 1-2; 1-3), wherein the free end includes a hole (see Figs. 1-2; 1-3), and wherein the connecting end is adapted to engage the bucket during use and prevent the pull bar from passing completely through the slot.
Re claim 2, the bucket further including two side walls (see Figs. 1-2; 1-3) for preventing soil from passing through the bucket.
Re claim 5, a carabiner (see Figs. 1-2; 1-3) can be connected to the hole.
Re claim 6, the connecting end of the pull bar includes a pair of lateral wings (see Figs. 1-2; 1-3) for aiding in preventing the pull bar from passing completely through the slot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3.4,7,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossini ‘256.
Re claims 3,4, Rossini discloses the invention substantially as claimed.  However, Rossini is silent about the top wall including the slot is manufactured at an acute angle (45 degrees) with the blade.  It would have been considered obvious to one of ordinary skill in the art to modify Rossini to have the top wall including the slot is manufactured at an acute angle (45 degrees) with the blade since such an arrangement increases the anchoring means force.
Re claim 7, Rossini discloses the invention substantially as claimed.  However, Rossini is silent about wherein the pull bar is between about eight inches and twelve inches long from the free end to the connecting end, and wherein the connecting end is about a third of an inch thick, the free end is about a quarter of an mech thick, and the height of the slot is less than a third of an inch and more than a quarter of an inch.  It would have been considered obvious to one of ordinary skill in the art to modify Rossini to have the pull bar be between about eight inches and twelve inches long from the free end to the connecting end, and wherein the connecting end is about a third of an inch thick, the free end is about a quarter of an mech thick, and the height of the slot is less than a third of an inch and more than a quarter of an inch since such a modification provides the desired strength of the pull bar and facilitates retention of the bar to the bucket.
Re claim 8, Rossini discloses the invention substantially as claimed.  However, Rossini is silent about wherein the blade. the top wall, and the internal wall are between an eighth of an inch and a quarter of an inch thick.  It would have been considered obvious to one of ordinary skill in the art to modify Rossini to wherein the blade, the top wall, and the internal wall are between an eighth of an inch and a quarter of an inch thick an inch since such a modification provides the desired strength of the bucket.

Claim 7,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bearse ‘854
Re claim 7, Bearse discloses the invention substantially as claimed.  However, Bearse is silent about wherein the pull bar is between about eight inches and twelve inches long from the free end to the connecting end, and wherein the connecting end is about a third of an inch thick, the free end is about a quarter of an mech thick, and the height of the slot is less than a third of an inch and more than a quarter of an inch.  It would have been considered obvious to one of ordinary skill in the art to modify Bearse to have the pull bar be between about eight inches and twelve inches long from the free end to the connecting end, and wherein the connecting end is about a third of an inch thick, the free end is about a quarter of an mech thick, and the height of the slot is less than a third of an inch and more than a quarter of an inch since such a modification provides the desired strength of the pull bar and facilitates retention of the bar to the bucket.
Re claim 8, Bearse discloses the invention substantially as claimed.  However, Bearse is silent about wherein the blade. the top wall, and the internal wall are between an eighth of an inch and a quarter of an inch thick.  It would have been considered obvious to one of ordinary skill in the art to modify Bearse to wherein the blade, the top wall, and the internal wall are between an eighth of an inch and a quarter of an inch thick an inch since such a modification provides the desired strength of the bucket.

Claim 7,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahlberg ‘982
Re claim 7, Sahlberg discloses the invention substantially as claimed.  However, Sahlberg is silent about wherein the pull bar is between about eight inches and twelve inches long from the free end to the connecting end, and wherein the connecting end is about a third of an inch thick, the free end is about a quarter of an mech thick, and the height of the slot is less than a third of an inch and more than a quarter of an inch.  It would have been considered obvious to one of ordinary skill in the art to modify Sahlberg to have the pull bar be between about eight inches and twelve inches long from the free end to the connecting end, and wherein the connecting end is about a third of an inch thick, the free end is about a quarter of an mech thick, and the height of the slot is less than a third of an inch and more than a quarter of an inch since such a modification provides the desired strength of the pull bar and facilitates retention of the bar to the bucket.
Re claim 8, Sahlberg discloses the invention substantially as claimed.  However, Sahlberg is silent about wherein the blade. the top wall, and the internal wall are between an eighth of an inch and a quarter of an inch thick.  It would have been considered obvious to one of ordinary skill in the art to modify Sahlberg to wherein the blade, the top wall, and the internal wall are between an eighth of an inch and a quarter of an inch thick an inch since such a modification provides the desired strength of the bucket.


Claim 7,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodgate ‘894
Re claim 7, Woodgate discloses the invention substantially as claimed.  However, Woodgate is silent about wherein the pull bar is between about eight inches and twelve inches long from the free end to the connecting end, and wherein the connecting end is about a third of an inch thick, the free end is about a quarter of an mech thick, and the height of the slot is less than a third of an inch and more than a quarter of an inch.  It would have been considered obvious to one of ordinary skill in the art to modify Woodgate to have the pull bar be between about eight inches and twelve inches long from the free end to the connecting end, and wherein the connecting end is about a third of an inch thick, the free end is about a quarter of an mech thick, and the height of the slot is less than a third of an inch and more than a quarter of an inch since such a modification provides the desired strength of the pull bar and facilitates retention of the bar to the bucket.
Re claim 8, Woodgate discloses the invention substantially as claimed.  However, Woodgate is silent about wherein the blade. the top wall, and the internal wall are between an eighth of an inch and a quarter of an inch thick.  It would have been considered obvious to one of ordinary skill in the art to modify Woodgate to wherein the blade, the top wall, and the internal wall are between an eighth of an inch and a quarter of an inch thick an inch since such a modification provides the desired strength of the bucket.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS  5/17/2022